PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/337,040
Filing Date: 27 Mar 2019
Appellant(s): The Coca-Cola Company



__________________
Daniel J. Warren
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 24 March 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 15 November 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	The Appellant argues on pages 6-8 of the Brief that the beverage component cartridges of Connerat (U.S. Pub. 2014/0263454) do not include multiple ingredients in a single cartridge.
	However, Connerat explicitly discloses in paragraph [0032]:
“It should be understood that the first and second cartridges 108 and 110 may include any number of ingredients including, but not limited to, sweetened beverage bases or beverage syrups, sweetened flavors or flavor syrups, unsweetened beverage bases, unsweetened beverage base components (such as the acid, acid-degradable, and non-acid portions of a beverage base), unsweetened flavors, natural and artificial flavors, flavor additives, natural and artificial colors, nutritive or non-nutritive natural or artificial sweeteners, additives for controlling tartness (e.g., citric acid, potassium citrate, etc.), functional additives such as vitamins, minerals, or herbal extracts, nutraceuticals,
medicaments, or alternative diluents such as juice, milk, or yoghurt. The ingredients may be concentrated with traditional beverage ingredients having reconstitution ratios of about 3:1 to about 6:1 or higher. The beverage micro-ingredients may have reconstitution ratios from about 10:1, 20:1, 30:1, or higher with many having reconstitution ratios of 50:1 to 300:1.”

In particular, attention is drawn to the word “number” highlighted in the passage above.  If Connerat had, as the Appellant alleges, to have limited each of their cartridges to a single ingredient they would not have utilized the word “number” in the specific location in passage above, but instead used a phrase such as the first and second cartridges 108 and 110 may each include an ingredient selected from the list including a number of ingredients such as 

Furthermore, while the Appellant has highlighted several paragraphs that refer to the carton containing a beverage ingredient, the Appellant has left off: 

Paragraph 46 which states: For example, the carton 204 may contain two ingredient containers, each with the same or differing ingredients. [Note the use of “each” with “ingredients” plural vs if the inventor had only meant to indicate a single ingredient they would have likely used a phrase such as – two ingredient containers, each with the same or a different ingredient -
Paragraph 57 which states: The carton 804 contains a bag, pouch, bladder, or other flexible ingredient container (not shown) which stores beverage ingredients. [Note plural ingredients and the singular “a” bag, pouch, etc.]
Paragraph 99 which states: The container 1000 can be arranged and configured to hold a bag, pouch, bladder, or other flexible ingredient container (not shown) which stores beverage ingredients [Note plural ingredients and the singular “a” bag, pouch, etc.]

	The Appellant further argues on page 8 of the Brief, in regards to claim 8, that the prior art does not disclose that the first beverage component and the second beverage component comprise a carrier liquid.
However, primary reference Newman (U.S. Pub. 2012/0074168) discloses multiple beverage components (130, 140, 150 seen in Fig. 1) in communication with a nozzle (180) via respective pumps (160, 170) in “any number of combinations of sources 130, 140, 150”; wherein component 130 is a carrier liquid (water).

The Appellant further argues on page 9 of the Brief, in regards to claims 5 and 6, that the prior art does not disclose an acid as the first ingredient (claim 5) and caffeine as the second ingredient (claim 6).
However, Newman discloses that the first ingredient may comprise an acid (paragraph [0027]: “citric acid”).
Furthermore, secondary reference Deo (U.S. Pub. 2011/0121032) teaches that both caffeine and acid are  used in the manufacture of cola (paragraph [0049]) and further paragraph [0056] which states: one or more acids may be blended and/or stored with other ingredients, including but not limited to: caffeine, ginseng, guanine, and other acids or buffers.  Furthermore, it is well known in the art that caffeine does not tend to be stable in a liquid that lacks acid.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Conferees:
/MJM/
Patent Examiner, ART Unit 3754

/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753       
                                                                                                                                                                                                 /PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        04/28/2022

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.